Beasley, J.
(concurring in part and dissenting in part). I respectfully concur in part and dissent in part.
In a carefully reasoned opinion, the majority holds that once the Governor issues an extradition warrant, bail is no longer available under § 15 of the Uniform Criminal Extradition Act, MCL 780.15; MSA 28.1285(15), which provides:
Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant to the governor of this state.
Plaintiff appeals from the decision of Recorder’s Court Judge Sapala affirming the grant of bond by 36th District Court Judge Curtis.
In this Court, noting that other states entertain conflicting views on this issue, the majority indicates a preference for the Illinois rule, as expressed in 1985 in Beauchamp v Elrod, 137 Ill App 3d 208; 484 NE2d 817 (1985).
I prefer the so-called minority rule, which would give the trial judge the power to set bail and to release the extraditable defendant on bond when the state seeking to extradite is unreasonably slow in picking up and returning the prisoner. Unfortunately, the fact is that, from time to time, the criminal justice bureaucracy lets a prisoner slip through the cracks, and the prisoner is left lan*461guishing in a Michigan jail. I recall one case where Florida sought to extradite a defendant charged in Florida with possession of a very small amount of marijuana and then, after meeting the extradition requirements, failed for months to pick him up. In such situations, I believe the Michigan judge should have the power after hearing to fix a reasonable bond, rather than requiring a prisoner to wait in jail until the foreign state gets around to picking up the prisoner.
I see no harm in placing confidence in and reliance upon the discretion of Michigan trial judges to decide when a situation exists that justifies setting a bond for such prisoners.
Thus, while joining the majority in holding that this case is moot, contrary to the majority I would vote to affirm the power of the trial courts to release such prisoners on bond when the circumstances appear to justify it.